Mario Pittoni, J.
Motion by respondent State Farm Mutual Insurance Company for an order staying arbitration is denied.
Acceptance of benefits under the no-fault provisions of the liability insurance policy does not preclude petitioner from pursuing her claim under the uninsured motorist provision of the policy of liability insurance issued her by respondent State Farm Insurance Company. Nothing in the statutory law au*875thorizes or prohibits the bringing of both types of action. If respondent intended to preclude petitioner from the possibility of this dual recovery, respondent should have modified or amended its contract with petitioner.